          Case 1:20-cv-05492-RA Document 38 Filed 08/04/21 Page 1 of 2


                                                                  USDC-SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC#:
                                                                  DATE FILED:

 DANIEL TEXCAHAU CEREZO,
 individually and on behalf of others similarly
 situated,

                             Plaintiffs,
                                                                  No. 20-CV-5492 (RA)
                        v.
                                                                        ORDER
 53 WEST 72ND STREET CAFÉ LLC,
 PHUMAN SINGH, LAKHVIR SINGH, and
 MANJIT SINGH,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       It has been reported to the Court that this Fair Labor Standards Act (“FLSA”) case has been

settled. No later than September 4, 2021, the parties shall take one of the following three actions:

           1. Consent to conducting all further proceedings before Magistrate Judge Parker by

               completing    the    attached    consent   form,     which   is   also   available   at

               http://www.uscourts.gov/forms/civil-forms/notice-consent-and-reference-civil-

               action-magistrate-judge.        As the form indicates, no adverse substantive

               consequences will arise if the parties choose not to proceed before Judge Parker.

           2. Submit a stipulation or notice of voluntary dismissal without prejudice pursuant to

               Federal Rule of Civil Procedure 41.

           3. Submit a joint letter setting forth their views as to why their settlement is fair and

               reasonable and should be approved, accompanied by all necessary supporting

               materials, including contemporaneous billing records for the attorney’s fees and

               costs provided for in the settlement agreement. In light of the presumption of public
         Case 1:20-cv-05492-RA Document 38 Filed 08/04/21 Page 2 of 2




            access attaching to “judicial documents,” see Lugosch v. Pyramid Co. of Onondaga,

            435 F.3d 110, 119 (2d Cir. 2006), the parties are advised that materials on which

            the Court relies in making its fairness determination will be placed on the public

            docket, see Wolinsky v. Scholastic Inc., No. 11-CV-5917 (JMF), 2012 WL

            2700381, at *3–7 (S.D.N.Y. July 5, 2012).

            The parties are advised, however, that the Court will not approve of settlement

            agreements in which:

            (a) Plaintiffs “waive practically any possible claim against the defendants,

               including unknown claims and claims that have no relationship whatsoever to

               wage-and-hour issues,” Gurung v. White Way Threading LLC, 226 F. Supp. 3d

               226, 228 (S.D.N.Y. 2016) (internal quotation marks omitted); and

            (b) Plaintiffs are “bar[red] from making any negative statement about the

               defendants,” unless the settlement agreement “include[s] a carve-out for

               truthful statements about [P]laintiffs’ experience litigating their case,” Lazaro-

               Garcia v. Sengupta Food Servs., No. 15 Civ. 4259 (RA), 2015 WL 9162701, at

               *3 (S.D.N.Y. Dec. 15, 2015) (internal quotation marks omitted).



SO ORDERED.

Dated:   August 4, 2021
         New York, New York

                                              Ronnie Abrams
                                              United States District Judge




                                                 2
